Opinion of the Court by
Judge Clay
Affirming.
Appellant was convicted of transporting intoxicating liquor, and asks a reversal on several grounds.
Though the indictment charged several offenses, the demurrer thereto1 was properly overruled when the Commonwealth elected to try appellant on the charge of transporting intoxicating liquor.
When the case was called for trial, it developed that Pat Caudill, whose name was endorsed on the indictment as one of the witnesses for the Commonwealth, was not present. Appellant then filed an affidavit for a continuance on account of Caudill’s absence, and stated in the affidavit that Caudill, if present, would testify that appellant never at any time put any liquor in his car or sold him any liquor. Whereupon the Commonwealth’s attorney consented that the affidavit might be read, as Caudill’s deposition. However, appellant’s attorney forgot to read the affidavit to the jury, and complains of the refusal of the court to recall the jury after it had retired for deliberation, and permit him to read the affidavit. While trial courts have the power to reopen a case after submission and before verdict, for the purpose of receiving further evidence, the matter is one that addresses itself to their sound discretion, and their refusal to do so will not be ground for reversal unlessi it appears that there was a clear abuse of such discretion. 26 R. C. L., p. 1042; Garner v. State, 97 Ark. 63, 132 S. W. 1010, Ann Cas. 1912C, 1059. As the failure to read the affidavit was due solely to forgetfulness on the part of counsel for appellant, and not to any misleading conduct on the part of the Commonwealth’s attorney, and as the evidence of other witnesses tended to show that Caudill himself was not present when the liquor was placed in his automobile, we are unable to say that the *487conrt abused a sound discretion in refusing to recall tbei jury for tbe purpose of bearing the affidavit.
For tbe Commonwealth two1 witnesses testified that they were present and saw appellant place a bottle of liquor in Caudill’s machine, while another testified that Ms reputation as a bootlegger was bad. On the other hand, appellant and another witness testified that no such occurrence took place. It is true that one of the witnesses for the Commonwealth was shown to be hostile, but that fact affected only his credibility, which was for the jury.
In view of the sharp conflict in the evidence, it cannot be said that the verdict was flagrantly against the evidence.
On the whole we find no error in the record prejudicial to the substantial rights of appellant.
Judgment affirmed.